           IN THE UNITED STATES DISTRICT COURT
              EASTERN DISTRICT OF ARKANSAS
                    WESTERN DIVISION

JOHNATHAN PINNEY                                             PLAINTIFF

v.                        No. 4:19-cv-138-DPM

CHRIS WARING, Lieutenant, Fairfield
Bay Police Department; CHAD BROWN,
State's Attorney; FOSTER, Van Buren
County Judiciary; MARK RODDENBERRY,
Sergeant, Fairfield Bay Police Department;
DALLAS CLARK, Code Enforcement Officer,
Fairfield Bay; and LUCAS EMBERTON, Sheriff,
Van Buren County                                         DEFENDANTS
                                ORDER
     Pinney' s motions for subpoenas, Ng 24-26, are denied. As the
Court has previously stated, nothing can happen in this case until
Pinney' s state criminal case is resolved. NQ 16, 20 & 23.
      So Ordered.


                                  D.P.Marshallr.
                                  United States District Judge
